Title: To John Adams from David Sewall, 5 January 1816
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York 5th. Januy 1816.
				
				Your communication of Novr. 19th. ulto. came to hand a few days before my departure to attend the district Court at Portland, the duties of Which, & other engagements, has hitherto prevented paying that particular attention, which it always affords me pleasure to make on your Letters, whichI have found the Copy formerly made from the Original of old Judge Samuel Sewall to his eldest son Samuel of Brookline upon the Family Pedigree—and which I had mislaid at the time I Wrote you on the family Geneology it contains a sheet of Paper and is dated at the beginning april 21. 1720—and closes with Augt. 26th. of the Same Year.—When mentg. his admission into College. He writes“In the year 1667 my father brought me to be admitted—by the very learned and pious mr. Charles Chauncy, who gave me my first Degree in the year 1671 there ware no Masters that year. These Bachellors were the last—mr. Chauncy gave a degree to. For He died the Feby. following. In July 1672 Dr. Hoar came over with his Lady and sojourned with your Grandfather Hull (He was my aunt Quincys Brother)—He was installed in the College Hall in Decr. 1672. Govr. Bellingham lay dead in his House, and Depy. Goverr Leverell was the chief civil Majistrate present at that solemnity.—In 1674 I took my 2nd. Degree, and Miss Hannah Hull my dear Wife, your hond. mother, was invited by the Dr. & his lady to be with them a while at Cambridge She saw me when I took my 2nd. Degree, and put her affections on me tho’ I knew nothing of it till after our Marriage which was Feby. 28th. 1775/6—you seem to be uncertain whether the Miss Hull’s were Daughters of the Mint officer, or Sister Daughter of a Clergiman—Minister of old South Church Boston—The Hystorical Societys publication 3rd Vol. 258 (which I suppose correct) make no mention of any Minister of the old South by the Name of Hull—they mention a Baptist Preacher of that Name. The extract from the letter seem to afford presumtive evidence on the Subject.—Probably Genl. Hull, who married Judge Fuller of Watertown only Daughter, and Who is said to be a near relation of Commodore Hulls can satisfy your curiosity, as to the descent or Relationship to the Miss Hulls who were married to Quncy & Sewall.—With respect to Political Sentiment it is of very little consequence of what mine are at this time of life to the Community—But we are apt to express them upon Some Occasions even unnecessarily.—With respect to the late War I alway tho’t it improvidently and inconsideratly declared by Congress, and am yet to learn the blessings, or benefits that  have resulted from it to the America’s Nation, unless Felix quem facisunt aliena Pericula Cautum. I Wish you the Compliments of the Season and  / all the enjoyments and consolations our advanced Years / can rationally desire. / your Freind & Ser.
				
					David Sewall
				
				
			